384 U.S. 889 (1966)
NEW JERSEY ET AL.
v.
RUSSO ET AL.
No. 834.
Supreme Court of United States.
Decided June 20, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Brendan T. Byrne for petitioners.
Raymond A. Brown and Irving I. Vogelman for respondent Russo. Respondent Bisignano, pro se.
Briefs of amici curiae, in support of the petition, were filed by Arthur J. Sills, Attorney General of New Jersey, Alan B. Handler, First Assistant Attorney General, and Richard Newman and Max Spinrad, Deputy Attorneys General, for the Attorney General of New Jersey; and by Arlen Specter and Joseph M. Smith for the District Attorney of Philadelphia County, Pennsylvania.
PER CURIAM.
The motion of respondent Frank Bisignano for leave to proceed in forma pauperis is granted. The petition for a writ of certiorari is also granted and the judgment is vacated. The case is remanded to the United States District Court for the District of New Jersey for further proceedings in light of Johnson v. New Jersey, ante, p. 719.
MR. JUSTICE DOUGLAS dissents for the reasons stated in the dissenting opinion in Johnson v. New Jersey, ante, at 736.